Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-CV-1267

                      FRATERNAL ORDER OF POLICE/
      METROPOLITAN POLICE DEPARTMENT LABOR COMMITTEE, APPELLANT,

                                       V.

                          DISTRICT OF COLUMBIA
                METROPOLITAN POLICE DEPARTMENT, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAP-8659-16)

                      (Hon. John M. Campbell, Trial Judge)

(Argued May 26, 2021                                      Decided July 14, 2022 )


      Marc L. Wilhite for appellant.

       Mary L. Wilson, Senior Assistant Attorney General, with whom Karl A.
Racine, Attorney General, Loren L. AliKhan, Solicitor General at the time of
argument, Caroline S. Van Zile, Principal Deputy Solicitor General, and Carl J.
Schifferle, Deputy Solicitor General, were on the brief, for appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, and MCLEESE and DEAHL,
Associate Judges.


      DEAHL, Associate Judge:      This appeal concerns the election of remedy

provisions in D.C. Code § 1-616.52(e)-(f) (2016 Repl.), regarding how certain
                                          2

District employees can appeal adverse employment actions, such as terminations.

Those provisions permit aggrieved employees, at their discretion, to either appeal to

the Office of Employee Appeals (OEA), or to invoke a negotiated grievance

procedure (such as arbitration). D.C. Code § 1-616.52(e). But they must choose one

or the other, and cannot proceed in both appellate forums. Id. An employee is

generally deemed to have selected their forum based on whichever they file first: an

appeal to OEA or a written grievance under the negotiated grievance procedure.

D.C. Code § 1-616.52(f). This dispute concerns whether that first-filing rule is an

inflexible command, and more specifically, whether an arbitrator’s decision that it

is not was “on its face . . . contrary to law.” D.C. Code § 1-605.02(6).



      Officer Justin Linville found himself in a bind when selecting his appellate

forum after a Metropolitan Police Department (MPD) adverse action panel

recommended his termination. Because MPD failed to timely notify Linville of that

recommendation, it appeared to Linville that his right to appeal to OEA would expire

before he could take the prefatory steps necessary for arbitration, and before he could

know whether his union would even agree to demand arbitration on his behalf.

Faced with that quandary, Linville first filed a “protective” OEA appeal to ensure

that at least one appellate route remained viable in the event arbitration never became

an option. He then took the preliminary steps necessary to arbitrate the dispute,
                                            3

culminating with his union—the Fraternal Order of Police (FOP)—agreeing to

arbitrate on his behalf. Linville then withdrew his OEA appeal and proceeded with

arbitration.



      The arbitrator, who the parties agreed would decide the threshold question of

arbitrability, found that Linville’s initial filing with OEA did not bind him to that

forum. The arbitrator reasoned that the OEA appeal was merely a “protective” filing

made necessary by “MPD’s inadequate and haphazard service,” which had deprived

Linville of a meaningful choice between forums. Under those “unique facts and

circumstances,” the arbitrator found the OEA appeal was revocable so that FOP was

free to arbitrate the dispute on Linville’s behalf. The District of Columbia Public

Employee Relations Board’s (PERB), under its limited review of arbitral awards,

affirmed that decision, finding it was not “on its face . . . contrary to law.” But the

Superior Court overturned the arbitrator’s award, reasoning that Linville had elected

OEA as his exclusive appellate forum when he first filed an appeal with it, thereby

stripping the arbitrator of jurisdiction.



      We disagree and reverse. Section 1-616.52(f)’s first-filing rule is not of

jurisdictional import, as the Superior Court concluded.          There was thus no

jurisdictional impediment to the arbitrator deciding the threshold question of
                                          4

arbitrability, as the parties had bargained for. See generally First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (parties may agree “to arbitrate

arbitrability”). Moreover, the arbitrator’s conclusion—that Linville was not bound

to OEA as his appellate forum because MPD’s delinquent service had effectively

deprived him of “his ability to make a choice between appeal forums”—was not “on

its face . . . contrary to law.’” District of Columbia Metro. Police Dep’t v. District

of Columbia Pub. Emp. Relations Bd., 901 A.2d 784, 787, 789 (D.C. 2006). We

therefore vacate the Superior Court’s order and reinstate PERB’s decision upholding

the arbitral award.



                                          I.



        In 2008, the Metropolitan Police Department discovered that Officer Justin

Linville had failed to report his receipt of two criminal summonses for uttering bad

checks in 2005. Following this discovery, MPD charged Linville with violating its

General Orders and proposed that he be terminated. A hearing was held before an

MPD adverse action panel on September 23, 2009. The panel sustained all charges

brought against Linville and recommended his termination, effective December 18,

2009.
                                          5

      MPD attempted to serve Linville with final notice of the panel’s decision on

November 2, 2009, but the package was left at the doorstep of an unspecified

address, leaving Linville unaware of his impending termination. As a result of the

inadequate service, Linville did not learn of the panel’s decision until nearly a month

after his termination’s effective date when, on January 12, 2010, he received a call

from Human Resources inquiring about procedures relating to his termination.

Three days later, on January 15, 2010, Linville sought out and obtained a copy of

the panel’s decision.



      This appeal concerns the procedural bind Linville found himself in at that

point, as a result of MPD’s failure to timely serve him with the panel’s decision. If

Linville had been timely served, he would have had the opportunity to choose

between two appellate forums: he could have appealed his termination to OEA, or

he could have pursued the grievance-and-arbitration process outlined in the

collective bargaining agreement between MPD and his union, FOP. See D.C. Code

§ 1-616.52(e). But because Linville did not learn of his termination until more than

two months after MPD’s failed service, his first option would expire before the

second would ripen. When Linville finally received notice of his termination, he

had just four days to file an appeal with OEA, which had to be filed by January 19,

2010. See D.C. Code § 1-606.03(a) (providing thirty days from adverse action to
                                          6

file OEA appeal, extended where the last day falls on a weekend or holiday, as here).

But Linville would not even know whether he could arbitrate the dispute until he (1)

challenged the adverse action panel’s decision before the Chief of Police within ten

days, (2) awaited the Chief of Police’s resolution of that challenge, which she had

fifteen business days to issue, and (3) secured FOP’s agreement to arbitrate on his

behalf. There was no reasonable chance that those preconditions for arbitration

would be satisfied within the four days before the OEA deadline expired, and it

ultimately took more than a month for those steps to play out. 1



      Recognizing his predicament, and to ensure that at least one appellate forum

was available to him, Linville filed what he called a “protective appeal” to OEA on

January 19, 2010. The following day, Linville submitted to the Chief of Police his

internal challenge to the adverse action panel’s decision. The Chief of Police



      1
         Normally an employee would have at least thirty days to decide which route
to pursue, with both options on the table for the duration of that stretch, provided
FOP would back the arbitration. MPD is required to give an officer “fifteen (15)
business days advance notice in writing prior to the taking of adverse action.” That
aligns with the fifteen business days the Chief of Police has to resolve any grievance
filed with her, after a proposed adverse action. Also, filing a grievance with the
Chief of Police normally stays any adverse employment action until the Chief of
Police has ruled on the grievance (that did not happen here because Linville was
terminated long before he received notice of his termination). So that in the ordinary
course, there would be no adverse action triggering the OEA thirty-day deadline
until the Chief of Police had resolved any internal challenge.
                                          7

affirmed Linville’s termination on February 8, 2010.           FOP then demanded

arbitration on Linville’s behalf on March 2, 2010. At that point, Linville had two

appeals pending: one before OEA and one before an arbitrator under the collective

bargaining agreement. Linville then voluntarily withdrew his OEA appeal after

receiving notice of a pre-hearing conference. That notice appears to have been the

first activity in that OEA appeal during its pendency.



      Years after Linville withdrew his OEA appeal, in 2014, the arbitration

proceedings began. In response to FOP’s opening brief, MPD moved to dismiss the

arbitration, claiming Linville’s grievance was not arbitrable because the arbitrator

lacked jurisdiction. According to MPD, the Comprehensive Merit Personnel Act, or

CMPA, permitted Linville to either arbitrate his grievance under the collective

bargaining agreement or appeal his grievance to OEA, but not both. See D.C. Code

§ 1-616.52(e)-(f). In MPD’s view, Linville made his choice to proceed before OEA

by initially filing an appeal with it, and that election was irrevocable and foreclosed

the arbitration route.



      The arbitrator, upon whom the parties conferred the authority to “rule on

arbitrability as a threshold issue before proceeding to a hearing on the merits,”

disagreed. He concluded the case was arbitrable because § 1-616.52 “does not state
                                          8

that an employee’s choice of an appeal forum is irrevocable.” The arbitrator further

noted that “MPD’s failure to adequately and timely serve” Linville with notice of

his termination deprived Linville of his “ability to make a choice between appeal

forums,” so that his initial filing in OEA should not bind him to that forum. Having

determined that the dispute was arbitrable, the arbitrator then ordered the parties to

brief the merits of Linville’s grievance. On the merits, MPD maintained that it had

adequately served Linville on November 2 by leaving the notice of his impending

termination at the door of his last known address. The arbitrator disagreed and

concluded that MPD violated the collective bargaining agreement when it failed to

personally serve Linville with final notice of his termination within the required

timeframe. As a remedy, the arbitrator ordered that Linville be reinstated with back

pay.



       MPD appealed the arbitrability determination, but not the merits, to PERB. 2

MPD argued reversal was warranted because the arbitrator did not have jurisdiction



       2
        It is unsurprising that MPD did not press its merits argument to the PERB,
because raising a merits challenge would have put MPD in the awkward position of
arguing (1) that the November 2 service was valid for purposes of upholding
Linville’s termination under the collective bargaining agreement, but (2) that
Linville had no need to file a “protective” appeal with OEA because it was
“unarguable” that the November 2 service was ineffective so that it would not start
the clock ticking on his appeal deadlines. While parties frequently argue in the
                                          9

to hear Linville’s grievance, and the arbitrator’s determination was otherwise

contrary to law. PERB affirmed the arbitrability award. It determined that MPD

merely disagreed with the arbitrator’s application of the CMPA, and that MPD could

point to no “law and legal precedents” that would prevent the arbitrator “from

interpreting D.C. Official Code § 1-616.52(d), (e), and (f) to allow [Linville] to

withdraw his appeal at OEA,” particularly given the “unique facts and

circumstances” of the case that counseled in favor of such relief.



      MPD then appealed to the Superior Court. The court overturned PERB’s

decision, agreeing with MPD that the arbitrator did not have jurisdiction to hear the

matter. It reasoned that D.C. Code § 1-616.52 was “clear” and “provide[d] no

exceptions”: because Linville filed an appeal first with OEA, that was the only forum

that had jurisdiction to hear Linville’s grievance. Although the trial court did not

believe § 1-616.52 allowed for equitable exceptions, it further found that the equities

did not warrant relieving Linville of his choice to initially file with OEA. Because

Linville was never served with notice of the adverse action panel’s decision, the trial

court opined that it was “unarguable” that the relevant filing deadlines “should be




alternative, rarely does one of its arguments rest on a premise that the other is
unquestionably wrong.
                                           10

considered never to have started to run,” and thus did not prevent Linville from

making a “meaningful choice” between the two appeal forums.



      FOP, on behalf of Linville, now appeals to this court, claiming the trial court

erred in overturning PERB’s decision.



                                           II.



      Although this appeal is taken from a decision of the Superior Court, “we

review the PERB decision as if the matter had been heard initially in this court.”

Am. Fed’n of State, Cty., & Mun. Emps., Local 2087 (AFSCME) v. Univ. of the

District of Columbia, 166 A.3d 967, 972 (D.C. 2017) (quoting Gibson v. District of

Columbia Pub. Emp. Relations Bd., 785 A.2d 1238, 1241 (D.C. 2001)). That is, we

review PERB’s decision, not the Superior Court’s.



      “PERB’s review of an appeal of an arbitration award is . . . limited.”

AFSCME, 166 A.3d at 972; see also Fraternal Order of Police/Dep’t of Corr. Labor

Comm. (FOP) v. District of Columbia Pub. Emp. Relations Bd., 973 A.2d 174, 177

& n.3 (D.C. 2009). PERB may only “modify, set aside, or remand an arbitrator’s

decision ‘if the arbitrator [1] was without, or exceeded his or her jurisdiction; [2] the

award on its face is contrary to law and public policy; or [3] [the award] was
                                        11

procured by fraud, collusion, or other similar and unlawful means.’” AFSCME, 166

A.3d at 972 (quoting D.C. Code § 1-605.02(6)) (brackets in original). As for our

own review of PERB decisions, there is a second layer of deference. “[W]e are

obligated to defer to the PERB’s interpretation of the CMPA language”—including

what it means for an award to be “on its face . . . contrary to law,” D.C. Code

§ 1-605.02(6)—“unless the interpretation is plainly erroneous.” FOP, 973 A.2d at

178.



       MPD claims the first two exceptions above (that the arbitrator lacked

jurisdiction and issued an award that was contrary to law on its face) compelled

PERB to set aside the arbitrator’s award. We disagree.



                                        A.



       We begin with the question of whether the arbitrator exceeded his authority

under § 1-616.52(e)-(f) by hearing Linville’s grievance despite Linville’s prior

appeal to OEA. 3 According to MPD, the arbitrator did not have the power to hear


       Whether an arbitrator improperly exceeded their authority under D.C. Code
       3

§ 1-605.02(6) normally turns not on a traditional jurisdictional analysis, but on
whether the arbitral award “draws its essence from the collective bargaining
agreement.” AFSCME, 166 A.3d at 973 (quoting Sindler v. Batleman, 416 A.2d
238, 242 (D.C. 1980)). This is not a heavy burden to meet. “It is only when the
                                         12

Linville’s grievance because § 1-616.52(e)-(f) creates a jurisdictional bar, such that

by filing his appeal to OEA, Linville divested the arbitrator of jurisdiction. Not so.



      The Supreme Court in recent years has “pressed a stricter distinction between

truly jurisdictional rules, which govern a court’s adjudicatory authority,” Gonzalez

v. Thaler, 565 U.S. 134, 141 (2012) (internal quotation marks omitted), and non-

jurisdictional “claim-processing rules,” which “seek to promote the orderly process

of litigation,” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435 (2011);

see also Neill v. District of Columbia Pub. Emp. Relations Bd., 93 A.3d 229, 237-38

(D.C. 2014). The reason for this stems from the “‘drastic’ consequences” that

accompany a jurisdictional label, and a belief that the legislature does not impose

them lightly. Gonzalez, 565 U.S. at 141 (quoting Henderson, 565 U.S. at 435). For

example, unlike claim-processing rules, jurisdictional constraints cannot be relaxed



arbitrator strays from interpretation and application of the agreement and effectively
‘dispenses his own brand of industrial justice’ that his decision” may be categorized
as exceeding his authority. Major League Baseball Players Ass’n v. Garvey, 532
U.S. 504, 509 (2001) (quoting United Steelworkers of Am. v. Enter. Wheel & Car
Corp., 363 U.S. 593, 597 (1960)). MPD does not claim that the arbitrator’s award
did not draw its essence from the collective bargaining agreement. Nor could it. Not
only did the collective bargaining agreement give the arbitrator the power to decide
whether a submitted grievance was arbitrable, but nowhere did it purport to restrict
an arbitrator’s power to grant equitable relief. See AFSCME, 166 A.3d at 973 (“[A]n
arbitrator does not exceed his or her authority by exercising his or her equitable
power, unless it is expressly restricted by the parties’ collective bargaining
agreement.”) (citation and emphasis omitted).
                                           13

for equitable reasons. See, e.g., United States v. Kwai Fun Wong, 575 U.S. 402, 409

(2015); Mathis v. District of Columbia Hous. Auth., 124 A.3d 1089, 1102 (D.C.

2015).    Nor can they be waived or forfeited, which means that “a valid

[jurisdictional] objection may lead a court midway through briefing to dismiss a

complaint in its entirety.” Gonzalez, 565 U.S. at 141.



      Given these harsh features, we have stressed that both rule-based and statutory

restrictions on authority are generally non-jurisdictional unless the legislature clearly

“meant for noncompliance . . . to have jurisdictional consequences.” Mathis, 124

A.3d at 1102. To determine whether the legislature clearly intended for a statute to

carry jurisdictional consequences, we look first to the text of the statute to see

whether it deploys jurisdictional language or imposes jurisdictional consequences if

a party fails to comply with the relevant command. See id. (we use “traditional tools

of statutory construction” to determine whether a statute “plainly show[s]” the

legislature intended for it to be jurisdictional (quoting Kwai Fun Wong, 575 U.S. at

410)). Examples of jurisdictional language include: “an appeal may not be taken,”

“no person shall file or prosecute,” “no action shall be brought under,” and “an

action . . . shall not be filed or maintained in a Federal court and shall be promptly

dismissed.” Patchak v. Zinke, 138 S. Ct. 897, 905-06 (2018) (plurality opinion)

(collecting cases).
                                           14

      There is no such jurisdictional language in § 1-616.52(e)-(f), which reads:


             (e) Matters covered under this subchapter that also fall
             within the coverage of a negotiated grievance procedure
             may, in the discretion of the aggrieved employee, be raised
             either pursuant to § 1-606.03, or the negotiated grievance
             procedure, but not both.

             (f) An employee shall be deemed to have exercised their
             option pursuant to subsection (e) of this section to raise a
             matter either under the applicable statutory procedures or
             under the negotiated grievance procedure at such time as
             the employee timely files an appeal under this section or
             timely files a grievance in writing in accordance with the
             provision of the negotiated grievance procedure applicable
             to the parties, whichever event occurs first.


While the statute says an aggrieved employee may not pursue both avenues of

appeal, and uses mandatory language such as “shall” to denote when an employee

makes their choice of forum, it does not prohibit an employee from filing an appeal

under their collective bargaining agreement despite first appealing to OEA—or vice

versa. The statute does not state that if an employee files in one forum, the second

forum must dismiss the appeal, nor does it contain any other tell-tale signs of

jurisdictional import. The statute simply does not speak in jurisdictional terms. See

United States ex rel. Heath v. AT&T, Inc., 791 F.3d 112, 120 (D.C. Cir. 2015) (statute

providing that “no person other than the Government may intervene or bring a

related action based on the facts underlying the pending action” did not “speak in

jurisdictional terms or refer in any way to the jurisdiction of the district courts”).
                                          15

      Nor does the legislative history suggest that the D.C. Council meant for

§ 1-616.52(e)-(f) to carry jurisdictional consequences. Section 1-616.52 was added

to the CMPA as part of the Omnibus Personnel Reform Amendment Act of 1998,

D.C. Act 12-326, 45 D.C. Reg. 2464 (Apr. 24, 1998). The only mention in the Act’s

legislative history as to an intent by the D.C. Council to include a jurisdictional

limitation relates not to § 1-616.52(e)-(f), but to § 1-616.52(b)—a provision that

restricts the types of grievances that may be appealed to OEA based on the severity

of the disciplinary action. See Omnibus Personnel Reform Amend. Act of 1998,

D.C. Council, Report on Bill 12-44 at 14 (Jan. 6, 1997) (stating one of the Act’s

objectives was to “limit[] OEA’s jurisdiction” by “restrict[ing] the type of cases

employees can appeal to OEA to suspensions of ten days or more, reductions in

grade, and removals”). Had the D.C. Council meant to imbue § 1-616.52(e)-(f) with

the same jurisdictional aura as § 1-616.52(b), we would expect to find some evidence

of that in the statutory text or (at the very least) in the legislative history. We see

none. That bolsters our conclusion that § 1-616.52(e)-(f) is not of jurisdictional

import.



      Given the statutory text and the lack of legislative history, we conclude that

the election contemplated by § 1-616.52(e)-(f) is not of jurisdictional consequence.

In concluding otherwise, the trial court erred. The parties bargained for the arbitrator
                                          16

to decide the question of arbitrability, and in deciding that question, he did not

exceed his jurisdiction.



                                          B.



      We turn now to whether the arbitral award was “on its face . . . contrary to

law.” D.C. Code § 1-605.02(6). Stripped of its jurisdictional argument, MPD makes

two arguments under this second umbrella.            First, it contends that even if

§ 1-616.52(e)-(f) is a non-jurisdictional claim-processing rule, it is a mandatory one

that must be enforced without exception when a party timely invokes it, as MPD

contends it did.    Second, MPD attacks the factual findings that informed the

arbitrator’s decision to grant equitable relief, claiming that Linville was not deprived

of the ability to meaningfully choose between the two appeal forums available to

him. We address these arguments in turn.



                                           1.



      MPD first asserts that even if § 1-616.52(e)-(f) is a non-jurisdictional claim-

processing rule, it is a mandatory one that must be enforced so long as it is invoked,

without exception. That is far from clear. For a claim-processing rule to be

considered mandatory, it must “show a clear intent to preclude [equitable relief].”
                                             17

Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 714 (2019). In other words, the text

of the rule must not “leave[] room for such flexibility.” Id. Moreover, “the simple

fact that a [rule] is phrased in an unqualified manner does not necessarily establish

that [equitable relief] is unavailable.”      Id. at 715.    MPD claims the text of

§ 1-616.5(e)-(f) is inflexible, but points to no language that renders that conclusion

obvious. 4 Section 1-616.52(e)-(f) is silent as to whether it is susceptible to equitable

exceptions, and the legislative history provides no indication that such exceptions

are impermissible. Because it is not clear from the text of the statute or the legislative

history, it is not evident whether or not § 1-616.52(e)-(f) permits equitable

exceptions. Cf. United States v. Brockamp, 519 U.S. 347, 349-54 (1997) (statute’s

“technical language, the iteration of the limitations in both procedural and

substantive forms, and the explicit listing of exceptions, taken together, indicate[d]

. . . that Congress did not intend courts to read other unmentioned, open-ended,

‘equitable’ exceptions into the statute”).




      4
        In addition to the statute itself, MPD cites to Brown v. Watts, in which we
said that § 1-616.52(e)-(f) requires that an “employee must choose between the two
dispute resolution methods at the outset of the appeal.” 993 A.2d 529, 533-34 (D.C.
2010). That is true enough as a general proposition, but Brown did not purport to
foreclose exceptions to that general rule. And as the arbitrator pointed out, that
statement was entirely collateral to the outcome of Brown and was therefore dicta.
                                         18

        MPD thus “cannot claim a misinterpretation of law by the arbitrator that was

apparent ‘on its face.’” District of Columbia Metro. Police Dep’t, 901 A.2d at 788-

89. Section 1-616.52(e)-(f) provides that “an employee shall be deemed to have

exercised their option” as between appellate forums—an option that is left to “the

discretion of the aggrieved employee”—based on where they first file an appeal.

But the language suggests that an employee’s choice is binding only when the

employee has an “option” that can be “exercised” in their “discretion.” As the

arbitrator reasoned, that was not true under “the unique facts and circumstances of

this case.” The delayed service meant that when Linville filed his OEA appeal on

the last possible day, he did not yet have an option to pursue arbitration, and it was

unclear if that option would ever materialize. He therefore might quite reasonably

be relieved of the consequences of a statute that presumes a choice he did not in fact

have.



        We can think of no legislative purpose that would be served by the contrary

interpretation. See Williams v. Kennedy, 211 A.3d 1108, 1110 (D.C. 2019) (“We

also consider statutory context and structure, evident legislative purpose, and the

potential consequences of adopting a given interpretation.”). This is not a case where

an employee tried to get a second bite at the apple by pursuing multiple routes of

appeal. The bind Linville found himself in arose through no fault of his own, and
                                           19

through no lack of diligence on his or FOP’s part. No significant administrative

resources were squandered because no substantive action was taken with regard to

the OEA appeal. And any minimal prejudice MPD has suffered was largely of its

own making. As the arbitrator observed, MPD’s preferred result was “not consistent

with the intent of the CMPA . . . which seeks to protect and preserve an employee’s

right to appeal adverse actions.”



      In short, we agree with PERB that the arbitrator’s interpretation of the statute

was not “on its face . . . contrary to law.”



                                           2.



      Next, MPD contends that even if the statute permitted some equitable

exceptions to the first-election rule, there was no basis for relaxing that rule in

Linville’s case. Like the trial court, MPD reasons that if Linville did not receive

notice of the adverse action panel’s decision until months later—a point MPD does

not now dispute—then he had no reason to think the OEA filing deadline was about

to expire. While the relevant statutory deadline gave Linville thirty days from “the

effective date of the appealed agency action” to appeal to OEA, D.C. Code

§ 1-606.03, and the relevant action was his termination nearly a month earlier,

Linville had no cause to worry, in MPD’s view. Like the Superior Court, MPD
                                           20

argues it “seems unarguable that Linville’s appeal deadlines, whether to the Chief of

Police . . . or to the OEA would not begin to run until he was properly served with

or received the final notice of termination,” so he was never in any bind. We

disagree.



      Linville’s failure to take a leap of faith is not a strike against him. He could

not know, when filing his OEA appeal, that he would ultimately be vindicated as to

his contention that he was not served in a timely manner. No prudent litigant would

assume they will be vindicated on each point they happen to be right about. And

MPD’s argument is a curious one given that it maintained that its November 2

service was adequate when the issue was presented to the arbitrator. See supra n.2.

It is hardly in a position to fault Linville for lacking confidence in a proposition that

MPD itself had actively disputed. Without a concession from MPD admitting that

the November 2 service was inadequate—which MPD was clearly not willing to

provide given the arguments it made before the arbitrator—Linville reasonably

proceeded as if it might eventually be determined that he had been served on

November 2. Anything less and he would have risked depriving himself entirely of

the ability to appeal his termination.
                                        21

      Given this reality, it was not unreasonable for PERB to accept the arbitrator’s

factual justifications for allowing Linville to withdraw his OEA appeal and proceed

with arbitration. MPD gives us no reason to disturb that decision. See FOP, 973

A.2d at 176 (“[W]e must defer to [PERB’s] factual findings if they are supported by

‘substantial evidence.’”).



                                        III.



      We vacate the Superior Court’s order and reinstate PERB’s affirmance of the

arbitrator’s award.



                                                                 So ordered.